                                                                         FILED
                                                                     U

     1
                                                                    ~y~ l 2 2019
     2
     3
  4
     5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9i                       CENTRAL DISTRICT OF CALIFORNIA
 10
         UNITED STATES OF AMERICA, )                Case No.: ,ED ~ q'''~ ~' ~ G
 11 '
                          Plaintiff,               ORDER OF DETENTION PENDING
 12                                                FURTHER REVOCATION
                    v.                             PROCEEDINGS
 13                                                 FED. R. CRIM.P. 32.1(a)(6); 18
                                                     .S.C. § 3143(a)(1))
 14
                          Defendant.
 15
 16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the                            District of
18       ~~1`~~~         for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (j~     The defendant has not met his/her burden of establishing by clear and
       i~
23            convincing evidence that helshe is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25            {~ information in the Pretrial Services Report and Recommenda
                                                                               tion
26 ~          (~O    information in the violation petition and reports)
27           (~      the defendant's nonobjection to detention at this time
28           () other:


                                               1
     1          and/ or
     2 B.(~}    The defendant has not met his/her burden of establishing by clear and
     3          convincing evidence that he/she is not likely to pose a danger to the
     4         safety of any other person or the community if released under 18 U.S.C.
     5         § 3142(b)or(c). This finding is based on the following:
     6         (~)    information in the Pretrial Services Report and Recommendation
     7         (~     information in the violation petition and reports)
     8         (~     the defendant's nonobjection to detention at this time
     9         () other:
 10~
 1 1 ~ IT THEREFORE IS ORDERED that the defendant be detained
                                                              pendi         ng the further
 12 revocation proceedings.
 13
 14 Dated: ~D,~ ~,,,,,,b~-~ ~ 2-~ Z~ l ~
 15                                                               FYl~—
                                                  United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
